DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2016-114775, filed on 06/08/2016, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 12/07/2018 and 05/28/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1-4, the terms “member for a transport instrument” and “metal equivalent mass” renders the claim indefinite.  Regarding the first term, it is unclear as to what constitutes a member for a transport instrument; in addition, what attributes of a member constitutes being for transport instrument as opposed to not.  There are no drawings to further illustrate such attributes.  Furthermore, it is unclear as to what “metal equivalent mass” of a film is, given the fact that the coating film contains a metal oxide of an element from groups X and Y, and no pure metal.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply art to the aforementioned limitations.

	In regards to Claim 2, the terms “coating rate” and “with a member to be connected” renders the claim indefinite.  It is unclear as to whether or not “a member to be connected” is the same as the aluminum alloy conductive member, or another entirely different object/component, and if the latter, whether or not the different object is claimed to be connected to the member.  Furthermore, it is unclear as to what constitutes a “coating rate” when the limitation claimed is 
	For purposes of Office examination, the Examiner is unable to apply art to the aforementioned limitations as discussed above.

	In regards to Claim 4, the terms “more desirably” and “still more desirably” and their accompanying ranges render the claim indefinite.  It is unclear as to what range is being claimed, since the value of ny/(nx + ny) is first claimed to be from 0.003-0.95, and then narrowed to 0.1-0.9 and 0.25-0.8; therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claim indefinite.  
	For purposes of Office examination, the Examiner is broadly interpreting the claim to mean that the value ranges from 0.003-0.95. 

In addition to the rejections set forth above, Claims 2-4 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2012/031479 (Tawara).
In regards to Claims 1-4, Tawara teaches a surface-treated aluminum alloy plate (¶1), wherein an oxide film having a thickness is formed on the surface of the substrate (¶14), wherein the film is formed to improve the degreasing property, reduce unevenness of conversion treatment, and improve adhesiveness (¶28), wherein the coating has a thickness ranging from 1 to 30 nm to ensure that the surface is even and uniform (¶29), wherein the magnesium concentration of the film ranges from 1-20 at. % and zirconium in the range of 0.2-10 at. % (¶31) – corresponding to an aluminum alloy conductive member for a transport instrument, the aluminum alloy conductive member comprising a substrate formed of aluminum alloy, and a metal oxide coating film formed on a surface  of the substrate comprising am metal oxide of an element other than Al, wherein the film contains an oxide of Group X: Zr and an oxide of Group Y: Mg (instant Claim 1), wherein a film thickness of the metal oxide coating film is 1-200 nm (instant Claim 3), and overlapping with the limitation that ny/(ny+nx) is 0.003-0.95 (instant Claim 4), given that the contents of Mg and Zr are disclosed to be 1-20 at. % and 0.2-10 at. %, respectively.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Tawara does not explicitly teach that the total coating film amount is 0.1-40 mg/m2 (instant Claim 1) nor the coating rate as claimed (instant Claim 2), Examiner notes that 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Id. 
Tawara sets forth a product that is substantially similar to the product as instantly claimed, including the composition of the substrate and film as well as the physical features of the film, as discussed above.  Additionally, Tawara teaches that unevenness of the film, that is the coverage amount of the film on the aluminum alloy substrate, is an object of the invention and is ensured by the setting of thickness being 1-30 nm (¶29).  One of ordinary skill in the art would recognize that the coating rate of the surface of the product of Tawara would correspond to the claimed range.  Furthermore, given that the total coating film amount is related to the coating thickness of the film itself on the substrate, and given that the thickness range of Tawara corresponds to that of the instant application, one of ordinary skill in the art would expect the product of Tawara to inherently exhibit the properties of a total coating film amount of the metal oxide coating film being 0.1-40 mg/m2 (instant Claim 1) and the coating rate as claimed (instant Claim 2).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0231859 (Tatsumi).
	In regards to Claims 1-4, Tatsumi teaches an aluminum-alloy plate provided with an aluminum-alloy substrate, and an aluminum oxide film formed on the surface of the substrate containing 0.01-10 at. % Zr, and not less than 0.1 at. % to less than 10 at. % Mg (¶24), wherein the aluminum oxide film is preferably in a range of 1-30 nm in thickness (¶69) – corresponding n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Tatsumi does not explicitly teach that the total coating film amount is 0.1-40 mg/m2 (instant Claim 1) nor the coating rate as claimed (instant Claim 2), Examiner notes that one of ordinary skill in the art would recognize, given the substantially similar features of the product of Tatsumi, that the product of Tatsumi would exhibit such characteristics and features.  
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Tatsumi sets forth a product that is substantially similar to the product as instantly claimed, including the composition of the substrate and film as well as the physical features of the film, as discussed above.  Additionally, Tatsumi teaches that a joined body can be formed with the aluminum alloy plate (¶¶109-111); one of ordinary skill in the art would recognize that the coating rate of the surface of the product of Tatsumi would correspond to the claimed range.  2 (instant Claim 1) and the coating rate as claimed (instant Claim 2).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 2012/0145282 (Kodama) teaches a metal surface treatment method from forming a chemical conversion film on the surface of aluminum plates (¶46), wherein the chemical conversion treatment solution contains a water-soluble titanium and/or zirconium compound (¶50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784